J-A02008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DANIEL L. SPUCK                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MARY KATHRYN SALYNSKI, ESQUIRE             :   No. 551 WDA 2021

                  Appeal from the Order Entered April 1, 2021
     In the Court of Common Pleas of Mercer County Civil Division at No(s):
                                 2014-02833


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                             FILED: December 27, 2021

        Appellant, Daniel L. Spuck, appeals pro se from the order entered on

April 1, 2021. We dismiss this appeal.

        The trial court ably summarized the underlying facts and procedural

posture of this case:

          On March 22, 1996, Appellant was found guilty of
          third-degree murder in the stabbing death of Michael Cramer
          and recklessly endangering another person in the stabbing of
          his wife, Cindy Spuck. Appellant was sentenced to 11 to 22
          years in Pennsylvania state prison. Appellant's conviction and
          sentence were upheld on direct appeal on October 1, 1998.
          Appellant subsequently filed a series of petitions under the
          Post-Conviction Relief Act ("PCRA"). 42 Pa.C.S.A. § 9541. In
          one of the PCRA petitions, Appellant brought an action
          against his prior counsel for ineffective assistance of counsel.
          Appellant's prior counsel was represented in the action by
          Appellee Mary K. Salynski, Esquire ("Appellee").


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02008-22


       Appellant then brought an action against Appellee for making
       defamatory statements, filing a complaint with [the trial
       court] on September 15, 2014. On the same day, Appellant
       filed a petition to proceed in forma pauperis, which [the trial
       court] granted on September 18, 2014. Appellee was
       personally served with the summons and complaint on
       October 15, 2014. Appellee never responded to the complaint
       or other notices, so Appellant filed a Motion to Enter
       Judgment by Default on March 11, 2015. On March 27, 2015,
       [the trial court] denied Appellant's motion for failure to
       comply with Pennsylvania Rule of Civil Procedure 237.1.
       Appellant then filed a Motion for Reconsideration on April 9,
       2015. [The trial court] denied that motion on May 20, 2015.

                                    ...

       Over two years later, on April 4, 2018, [the trial court]
       ordered that the parties be given 30 days to request an
       evidentiary hearing to show why the matter should not be
       dismissed under Pennsylvania Rule of Judicial Administration
       1901 on the grounds that it had been inactive for an
       unreasonable period of time. On May 7, 2018, Appellant
       requested an evidentiary hearing. At the evidentiary hearing
       on July 6, 2018, [the trial court] held that the case would
       not be dismissed because there had been docket activity
       within the last two years. Appellee failed to appear at the
       evidentiary hearing.

       On April 9, 2019, [the trial court] again ordered that the
       parties be given 30 days to request an evidentiary hearing to
       show why the matter should not be dismissed. On April 30,
       2019, Appellant filed a Praecipe for Trial by Jury and on May
       10, 2019, requested an evidentiary hearing. At the
       evidentiary hearing on June 6, 2019, [the trial court] held
       that the matter was not dismissed and ordered Appellant to
       provide within 60 days an address where Appellee could be
       served. Appellee again failed to attend the evidentiary
       hearing.    Appellant provided the Court with Appellee's
       address on July 30, 2019.

       [The trial court] ordered a status conference to be held on
       November 1, 2019. Appellee failed to appear. [The trial
       court] verified that the addresses for both Appellant and
       Appellee were correct, and informed Appellant that it was up

                                    -2-
J-A02008-22


        to him to take the next step in pursuing the matter, including
        filing for default judgment.

        On April 7, 2020, [the trial court] again ordered that the
        parties be given 30 days to request an evidentiary hearing to
        show why the matter should not be dismissed. Appellant filed
        a Notice of Intent to Take Default Judgment against Appellee
        on April 29, 2020. On May 6, 2020, Appellant requested an
        evidentiary hearing. At the evidentiary hearing on June 1,
        2020, [the trial court] ordered that because Appellee failed
        to appear and Appellant had recently filed a Notice of Intent
        to Take Default Judgment, Appellant was permitted to pursue
        his claims and the matter was not dismissed.

        On November 18, 2020, Appellant filed a Praecipe to Enter
        Default Judgment and Assessment of Damages. Appellee was
        successfully served on October 3, 2020. On March 3, 2021,
        Appellant filed a Praecipe to Assess Damages, requesting
        $25,832,400.00 in damages. At the March 30, 2021 Hearing
        on Damages, [the trial court] issued an Order stating that
        Appellant obtained judgment against Appellee by default.
        [The trial court] found that Appellant was only entitled to
        one dollar in damages plus record costs because Appellant
        failed to provide specifics as to how he calculated his
        damages.

        On April 12, 2021, Appellant filed a Motion for
        Reconsideration, which was denied on April 26, 2021.
        Appellant then filed a Notice of Appeal on April 29, 2021,
        appealing the March 30, 2021 Order awarding Appellant one
        dollar in damages. Appellant also filed a Statement of Errors
        Complained of on Appeal on April 29, 2021. On May 20,
        2021, Appellant filed an Amended Notice of Appeal, appealing
        instead the April 26, 2021 Order denying reconsideration. On
        May 20, 2021, Appellant also filed an Amended Statement of
        Errors Complained of on Appeal.

Trial Court Opinion, 6/21/21, at 2-5.

      Appellant raises one claim on appeal:

        Whether the trial court erred abused their discretion when
        they found no specifics on damages, when a brief was filed



                                    -3-
J-A02008-22


         prior to hearing, showing numerous specifics on money
         damages?

Appellant’s Brief at 2 (some capitalization omitted).

       Our review of Appellant’s brief does not reveal a comprehensible

argument and Appellant does not cite to any legal authority to support the

claim he raises on appeal.1 Further, since this Court is unable to discover a

rational argument in Appellant’s brief, we must conclude that the procedural

and substantive defects in Appellant’s brief completely preclude meaningful

appellate review.      As such, we dismiss this appeal.      See Pa.R.A.P. 2101

(“[b]riefs and reproduced records shall conform in all material respects with

the requirements of [our] rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the appeal

or other matter may be quashed or dismissed.”); see also Commonwealth

v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015) (“[a]lthough this Court

is willing to construe liberally materials filed by a pro se litigant, pro se status

generally confers no special benefit upon an appellant. Accordingly, a pro se

litigant must comply with the procedural rules set forth in the Pennsylvania

Rules of the Court”).


____________________________________________


1Appellant’s brief also does not contain: a statement of jurisdiction (Pa.R.A.P.
2111(a)(1)); a statement of the scope and standard of review (Pa.R.A.P.
2111(a)(3)); a statement of the case (Pa.R.A.P. 2117); a summary of
argument (Pa.R.A.P. 2118); any citation to legal authority (Pa.R.A.P. 2119);
or, a table of contents (Pa.R.A.P. 2174).


                                           -4-
J-A02008-22



           Appeal dismissed. Appellant’s Motion for Leave to Appear

     Remotely at Argument is denied as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2021




                                 -5-